u l 0dollar_figureg1 03-h department of the treasury internal_revenue_service washington d c date aug of c eo tv contact person id number telephone number employer_identification_number key district_office d m i g n a w t e o m i r d a p z o y a p i e t e t t y e i s i t i h x d i n i e e r b r p y u n n e h dear sir or madam this is in response to a letter from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences associated with the transactions described below this request involves the effects of the integration of the entities assets and operations owned or controlled by c d e f and g into a single consolidated_group of health services organizations under the common ownership management and governance of a you have stated that the parties to the transaction have determined that the proposed transaction is consistent with and in furtherance of their respective charitable purposes and strategic plans will establish an integrated health services organization with the capability of providing quality affordable health services will benefit the communities served by the new health system in the areas of preserving consumer choice improving access to health care emphasizing cost efficiency and enhancing quality will minimize administrative and overhead expenses and maximize use of existing personnel wifl preserve and enhance existing religious and church affiliations missions visions values heritages names and the community based non-profit status of affiliated entities will enable the development and implementation of a market-based strategy for affiliated entities in conjunction with physicians and other regional providers and will assist the affiliated entities in meeting the health care needs of their communities will advance delivery financing and management strategies which will optimize attractiveness of the provider network to payors employers other purchasers and patients and enhance quality and the physician-patient relationship and will maintain and enhance patient care medical_research education and community service a will serve as the governing body of the consolidated_group created as a result of the proposed transaction a’s employees will assume responsibility for providing strategic and system planning community heaith and benefit planning legal human resources physician relations managed care contracting communications information systems and finance services to all affiliates of the consolidated_group a is being granted exemption from federal_income_tax under sec_501 of the code and nonprivate foundation status under sec_509 by letter of even date b will serve as the governing body of the hospitals and other health care delivery organizations that will be part of the consolidated_group b’s employees will assume responsibility for providing hospital and other health care delivery organization management services clinical integfation and shared support services including business office quality improvement risk management human resources communications physician relations managed care contracting and finance services to all affiliates of the consolidated_group b is being granted exemption from federal_income_tax under sec_501 of the code and nonprivate foundation status under sec_509 by letter of even date c was formed to plan develop coordinate and direct the health care activities of ae and the other tax-exempt hospitals and health care delivery organizations affiliated with c and to carry out ministry of healing within humanitarian charitable and religious aims and ideals of c’s affiliated denomination is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 a d was formed to plan develop coordinate and direct the health care activities of t and the other tax-exempt hospitals and health care delivery organizations affiliated with d and to carry out a ministry of healing within humanitarian charitable and religious aims and ideals of d's affiliated denomination d is exempt from federal_income_tax under sec_501 c of the code and is classified as a nonprivate foundation under sec_509 e was formed to plan develop coordinate and direct the health care activities of ad and the other tax-exempt hospitals and health care delivery organizations affiliated with e and to carry out a mission of healing within humanitarian charitable and religious aims and ideals of e's affiliated denomination e is exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 a after the integration of the entities f d and e will serve as the founding sponsors of a and will have the power to nominate individuals to be appointed to the board_of directors of both aand b c dand e as founding sponsors of a will have reserve powers over the operations of both a and b for example unanimous approval will be required to amend restate or repeal a’s bylaws in a manner that would alter the tights of a sponsoring member amend restate or repeal a’s articles of incorporation or bylaws change the system-wide mission vision or values of a add a member of a dissolve a make any gift or donation by a b or an affiliated organization to a founding sponsor seil exchange lease or transfer all or substantially_all of a’s assets to an unrelated entity or merge or consolidate a with an unrelated entity specific approval of the affected founding sponsor is required to take any_action that would alter the religious or church affiliation of an affiliate of the founding sponsor which existed prior to the effective date of the integration amend restate or repeal b’s articles of incorporation or bylaws in a manner that would alter the rights of a founding sponsor with respect to b take any_action that would alter the rights of a founding sponsor with respect to its affiliates amend restate or repeal the articles of incorporation or bylaws of a founding sponsor’s affiliate in a manner that would alter the rights of a founding sponsor with respect to the affiliate amend restate or repeal a’s approval matrix in a manner which would alter the rights of a founding sponsor or dissolve an affiliate of a founding sponsor e operates an acute care hospital f will also be a sponsor of a it is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a nonprivate foundation under sec_509 and sec_170 g was originaily formed to accomplish the consolidation of d eand f after the integration g will operate as a fundraising foundation for the benefit of affiliates of d and e gis exempt from federal_income_tax under sec_501 of the code and is classified as a nonprivate foundation under sec_509 h operates a long-term restorative care facility it is exempt from federal_income_tax under sec_501 c of the internal_revenue_code and i sec_3 nonprivate foundation under sec_509 and sec_170 ad iii i's primary activities are to solicit and receive maintain and preserve gifts devises and bequests which are intended to benefit one or more public_charities that are affiliated with c exempt from federal_income_tax under sec_501 c and is a nonprivate foundation under sec_509 tt is j operates a freestanding ambulatory surgery center a psoriasis treatment clinic and a comprehensive home care business it is exempt from federal_income_tax under sec_501 day - of the internal_revenue_code and is a nonprivate foundation under sec_509 and sec_170 1a iii k operates a rehabilitation hospital it is exempt from federal_income_tax under sec_501 c of the internal_revenue_code and is a nonprivate foundation under sec_509 and sec_1 aniii b l operates an acute care hospital it is exempt from federal_income_tax under sec_50 c of the internal_revenue_code and is a nonprivate foundation under sec_509 and sec_1 ad iii b m operates an acute care hospital it is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a nonprivate foundation under sec_509 and sec_170 iii n operates an acute care hospital it is exempt from federal_income_tax under sec_501 ch3 of the internal_revenue_code and is a nonprivate foundation under sec_509 a and b ani q operates an acute care hospital it is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a nonprivate foundation under sec_509 and sec_1 a iii b p is a medical_research_organization that is directly engaged in the continuous active_conduct of medical_research in conjunction with af c of the internat revenue code and is a nonprivate foundation under sec_509 and sec_170 am ii it is exempt from federal_income_tax under section r operates three long-term care hospitals t is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a nonprivate foundation under sec_509 and sec_170 adm s operates an acute care hospital it is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a nonprivate foundation under sec_509 and sec_170 amiii i operates an acute care hospital it is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a nonprivate foundation under sec_509 and sec_170 tii vu through both employed and contracted physicians provides physician medical services to uninsured and unassigned patients who require inpatient or outpatient care at t it is exempt from federal_income_tax under sec_501 and is a nonprivate foundation under sec_509 v's primary activities are to solicit and receive maintain and preserve gifts devises and bequests which are intended to benefit one or more public_charities that are affiliated with d exempt from federal_income_tax under sec_501 and is a nonprivate foundation under sec_509 it is o w operates an acute care hospital it is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a nonprivate foundation under sec_509 and sec_170 b ad iii x operates an acute care hospital it is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a nonprivate foundation under sec_509 and sec_170 1m ani y operates an acute care hospital it is exempt from federal_income_tax under sec_501 c of the internal_revenue_code and is a nonprivate foundation under sec_509 and sec_170 imai z employs physicians who provide primary care and specialty care services including internal medicine pediatrics and family practice to the public through hospital based and community based clinics it is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a nonprivate foundation under sec_509 and sec_170 an iii aa's primary activities are to solicit and receive maintain and preserve gifts devises and bequests which are intended to benefit one or more public_charities that are affiliated with e exempt from federal_income_tax under sec_501 and is a nonprivate foundation under sec_509 it is ab operates an acute care hospital it is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a nonprivate foundation under sec_509 and b man ac is a medical_research_organization that is directly engaged in the continuous active_conduct of medical_research in conjunction with ad it is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a nonprivate foundation under sec_509 and sec_170 tma i ad operates five acute care hospitals a residential housing facility a long-term nursing care it is exempt from federal facility an alzheimer’s special care center and an adult day care center income_tax under sec_501 of the internal_revenue_code and is a nonprivate foundation under sec_509 and sec_170 a iii ae operates an acute care hospital it is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a nonprivate foundation under sec_509 and sec_170 1a iii ae operates an acute care hospital it is exempt from federal_income_tax under sec_501 of the internal_revenue_code and is a nonprivate foundation under sec_509 and a iii b you have stated that you propose to effectuate the integration in the following manner a has been incorporated to serve as the governing body of the consolidated_group with overall policy and administrative responsibility c d and e will be the founding sponsors of a and f will be a sponsor b has been incorporated to serve as the governing body of the hospitais and other tax-exempt and taxable affiliates of the consolidated_group b will provide significant administrative uo and management services to these affiliates in accordance with the terms of the integration agreement on the effective date specified_assets liabilities and obligations currently under the controt of c and g will be transferred to a b or other designated affiliates additionally existing c and g management functions and related personnel will be transferred to and assumed by a and b in accordance with the terms of the integration agreement effective as of the effective date the articles of incorporation and the bylaws of the tax-exempt affiliates of the consolidated_group will be amended to provide that b will directly or indirectly become the controlling member of the affiliates and to reflect the governance provisions specified in the integration agreement as of the effective date the articles of incorporation and bylaws of g will be amended to convert the activities of g from a parent holding and management company to a fundraising foundation dedicated to the support of the hospital affiliates of d and e that were previously associated with g a will undertake certain of the supervision oversight and coordination activities that were previously the primary responsibilities of either the individual boards of the affiliate hospitals or other health care delivery organizations or of c or g a will ensure that the activities of the consolidated group's individual hospitals and other health care delivery organizations are planned managed and coordinated to maximize opportunities to deliver cost-effective quality medical_care to residents of a’s service area in fulfillment of a’s mission in addition to oversight responsibilities a’s employees will assume the responsibility for providing strategic and system planning community health and benefit planning legal human resources physician relations managed care contracting communications information systems and finance services to affiliates b will undertake certain of the supervision oversight and coordination activities that were previously the primary responsibilities of either the individual boards of the affiliate hospitals or other health care delivery organizations or of c or g consolidated group’s individual hospitals and other health care delivery organizations are planned managed and coordinated to maximize opportunities to deliver cost-effective quality medical_care to residents of b’s service area in fulfillment of the system's mission b’s employees will assume the responsibility for providing hospital and other delivery organization management services clinical integration and shared support services including business office quality improvement risk management human resources communications physician relations managed care contracting and finance services to affiliates b will ensure that the activities of the a's and b's fee to the affiliates of the system will be based upon various allocation methodologies taking into consideration each affiliate’s actual use of such assets and services any surplus revenues generated will be devoted exclusively to the activities of one or more of the tax-exempt affiliates of the system following the initial transfer of personnel and assets from c and g to a b or another affiliate of the system it is anticipated that additional transfers of assets and personnel including the transfer of cash or the making of loans to provide working_capital may occur from time to time among the affiliates of the system you have requested the following rulings in cohnection with the integration the proposed integration will not adversely impact the tax-exempt status of c d e f g h l j k l m n o p br s t u vv w x z aa ab ac ad ae or af under sec_501 of the code ei the proposed integration will not adversely impact the public charity status of f h k l m n o r s t w x ab ad ae and af under sec_509 a because each is a hospital described in sec_170 ad iii the proposed integration will not adversely impact the public charity status of p and ac under sec_509 a because each is a medical_research_organization described in sec_170 iii the proposed integration will not adversely impact the public charity status of z under sec_509 because it is a hospital described in sec_170 the proposed integration will not adversely impact the public charity status of j under sec_509 because it is a hospital described in sec_170 b a iii the proposed integration will not adversely impact the public charity status of c d e g1 u v and aa under sec_509 the transfer of personnel and assets among and between tax-exempt entities of the consolidated_group c d e g l v and aa in the proposed integration will not result in unrelated_business_taxable_income to any tax-exempt affiliate in the proposed integration within the meaning of sec_511 through of the code the sharing of assets and services and the allocation of the costs of providing such assets and services among the tax-exempt entities of the consolidated_group c d e g v and or aa will not result in unrelated_business_taxable_income to any tax-exempt affiliate c d e g v or aa within the meaning of sec_511 through of the code the transfer of assets personnel and or resources among and between tax-exempt affiliates of the consolidated_group c d e g v and or aa will not result in unrelated_business_taxable_income to any tax-exempt affiliate c d e g v or aa within the meaning of sec_511 through of the code any insubstantial transfers of assets personnel and or resources among and between the tax-exempt and taxable affiliates of the consolidated_group c d e g v and or aa will not adversely affect the tax-exempt status or the public charity status of any tax-exempt affiliate c d gl or aa the insubstantial sharing of assets and services among the tax-exempt and taxable affiliates of the consolidated_group c d e g v and or aa will not adversely effect the tax-exempt status or public charity status of any tax-exempt_entity of the system c d g v or aa sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1 c -1 d of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense of yo revrul_69_545 1969_2_cb_117 acknowledges that the promotion of health is a charitable purpose within the meaning of sec_501 c of the code revrul_78_41 1978_1_cb_148 concludes that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under sec_501 of the code sec_1_509_a_-4 f of the income_tax regulations provides that sec_509 a b of the code sets forth three different types of relationships one of which must be met in order to meet the requirements of the subsection one of those requirements is operated supervised or controlled in connection with sec_1 a -4 f of the regulations provides that in the case of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of all organizations involved such as the presence of common directors sec_511 a of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 a of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowabie deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization’s exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to_purposes for which exemption is granted the production or distribution of goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes providing management and consultants’ services to other unrelated exempt_organizations for a fee sufficient to produce a small profit does not further an exclusively exempt_purpose see 70_tc_352 an organization providing laundry services on a centralized basis to exempt hospitals does not qualify for exemption under sec_501 see hcsc-laundry v united_states u_s sec_513 of the code provides that in the case of a hospital the term unrelated_trade_or_business does not include the furnishing of one or more of the services described in section py e a to one or more hospitals if such services are furnished solely to such hospitals which have facilities to serve not more than inpatients such services if performed on its own behalf by the recipient hospital would constitute activities in exercising cr performing the purpose or function constituting the basis for its exemption and such services are provided at a fee or cost which does not exceed the actual cost of providing such services revrul_77_72 1977_1_cb_157 provides that indebtedness owed to a labor_union by its wholly owned tax-exempt subsidiary is not acquisition_indebtedness within the meaning of sec_514 of the code since the parent and subsidiary relationship shows the indebtedness to be merely a matter of accounting in geisinger health plan v united_states f 3rd 3rd cir geisinger the court recognized that an organization may qualify for exemption based on the integral_part_doctrine which arises from an exception to the feeder_organization rule set forth in sec_1_502-1 of the regulations which states that if a subsidiary_organization of a tax-exempt_organization would itself be exempt on the ground that its activities are an integral part of the exempt_activities of the parent organization its exemption will not be lost because as a matter of accounting between the two organizations the subsidiary derives a profit from its dealings with the parent organization the court also noted that an entity seeking exemption as an integral part of another cannot primarily be engaged in activity which would generate more than insubstantial unrelated_business_income if engaged in by the other entity b which contains an example of a subsidiary_organization that is not exempt from tax because it is operated for the primary purpose of carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt_activities if regularly carried on by the parent organization the example states that if a subsidiary_organization is operated primarily for the purpose of furnishing electric power to consumers other than its parent organization and the parent's tax-exempt subsidiary organizations it is not exempt because such business would be an unrelated_trade_or_business if regularly carried on by the parent organization similarly if the organization is owned by several unrelated exempt_organizations and is operated for the purpose of furnishing electric power to each of them it is not exempt since such business would be an unrelated_trade_or_business if regularly carried on by any one of the tax-exempt organizations in this regard the court followed the reasoning of sec_1 accordingly the court in geisinger determined that application of the integral_part_doctrine requires at a minimum that an organization be in a parent and subsidiary relationship and that it not be carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt purposes if regularly carried on by the parent an agreement to form a consolidated_group between previously independent hospitals to provide corporate services among the participants raises exemption qualification and unrelated_trade_or_business issues with respect to exemption qualification the courts have been clear that exemption under sec_501 of the code is not generally available where an organization is established to provide corporate services to unrelated exempt_organizations other than through the application of sec_501 of the code for cooperative_hospital_service_organizations see bsw group inc supra and hcsc-laundry supra furthermore exemption under the integral_part_doctrine requires a parent and subsidiary relationship and the absence of unrelated_trade_or_business see geisinger supra and revrul_78_41 supra with respect to unrelated_trade_or_business sec_513 of the code makes clear that if a hospital provides regularly carried on corporate services to another unrelated exempt_organization for a fee then such services are unrelated_trade_or_business unless they fall within the exception for certain hospital services ft provided by sec_513 however if the participating exempt_organizations are in an affiliated system of organizations with common_control then corporate services provided between them necessary to their being able to accomplish their exempt purposes are treated as other than an unrelated_trade_or_business and the financial arrangements between them are viewed as merely a matter of accounting see revrul_77_72 supra at issue then is whether the agreement to form a consolidated_group has established an affiliated system with sufficient common_control such that corporate services and payments provided between the participating affiliates will not be treated as unrelated_trade_or_business income based on all the facts and circumstances we conclude that the agreement to forma consolidated_group effectively binds the participating affiliates under the common_control of a although all of the facts and circumstances are relevant to this conclusion importantly the participating affiliates have ceded authority to a’s governing body to approve and remove the directors of b develop or change as needed the system’s strategic vision plans and goals approve three to five year strategic plans approve one to two year capital plans and budgets approve designated b matters establish and approve the system's compensation philosophy and executive compensation program appoint and evaluate the performance of a’s ceo approve asset transfers sales or acquisitions greater than dollar_figure approve articles of incorporation and or bylaws changes of a b and in designated cases other system affiliates establish board committees propose actions requiring founding sponsor approval recommend approval of new sponsoring members and approve quality targets and plans therefore the transfer of resources goods services and the payment of fees between the previously unrelated organizations through the agreement to form a consolidated_group are treated as other than an unrelated_trade_or_business contributions to organizations exempt from federal_income_tax under sec_501 of the code do not fall within the definition of unrelated_business_income under sec_512 nor create taxable gain_or_loss to the transferor or transferee the participating affiliates will not adversely affect their tax exempt status under sec_501 of the code by the proposed transactions as they will continue to promote health within the meaning of revrul_69_545 the sharing of assets personnel and or resources pursuant to the agreement to form a consolidated_group will not adversely affect the sec_501 status of any exempt participating affiliate as this activity promotes health within the meaning of revrul_69_545 the participating entities will continue to qualify as nonprivate foundations under sec_509 of the code accordingly based on all the facts and circumstances described above we rule the proposed integration will not adversely impact the tax-exempt status of c g h kl m n o pr sdollar_figure tu vv w x z aa ab ac ad ae or af under sec_501 of the code the proposed integration will not adversely impact the public charity status of e h k l m n qo r s i w x ab ad ae and af under sec_509 a because each is a hospital described in sec_170 ad iii the proposed integration will not adversely impact the public charity status of p and ac under aa u- sec_509 because each is a medical_research_organization described in sec_170 the proposed integration will not adversely impact the public charity status of z under sec_509 because it is a hospital described in sec_170 an iii the proposed integration will not adversely impact the public charity status of j under sec_509 a because it is a hospital described in sec_170 aniii the proposed integration will not adversely impact the public charity status of c d e g uuev and aa under sec_509 the transfer of personnel and assets among and between tax-exempt entities of the consolidated_group c d e g v and aa in the proposed integration will not result in unrelated_business_taxable_income to any tax-exempt affiliate in the proposed integration within the meaning of sec_511 through of the code the sharing of assets and services and the allocation of the costs of providing such assets and services among the tax-exempt entities of the consolidated_group c d e g i nv and or aa will not result in unrelated_business_taxable_income to any tax-exempt affiliate c d e g l v or aa within the meaning of sec_511 through of the code the transfer of assets personnel and or resources among and between tax-exempt affiliates of the consolidated_group c d e g i v and or aa will not result in unrelated_business_taxable_income to any tax-exempt affiliate c d e g v or aa within the meaning of sec_511 through of the code any insubstantial transfers of assets personnel and or resources among and between the tax-exempt and taxable affiliates of the consolidated_group c d e g v and or aa will not adversely affect the tax-exempt status or the public charity status of any tax-exempt affiliate c d e gly or aa the insubstantial sharing of assets and services among the tax-exempt and taxable affiliates of the consolidated_group c d e g v and or aa will not adversely effect the tax-exempt status or public charity status of any tax-exempt_entity of the system c d e g nv or aa these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organizations that requested them sec_61 j of the code provides that they may not be used or cited by others as precedent these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described aub we are informing your key district_director of this action please keep a copy of these rulings in your permanent records sincerely hardin friedlander vb marvin friedlander chief exempt_organizations technical branch
